DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Johann (US 2005/0271513 A1).
 Sweeney discloses a linear bar diffuser comprising: a grille frame A; a plurality of blades V in an arrangement within the grille frame A such that space is provided between adjacent blades V of the plurality of blades V to facilitate flow of an incoming air flow 80 therethrough (Figs. 2-3); and a blade V of the plurality of blades including a leading edge (Figs. 3,5, 24 on the top) configured to face the incoming air flow 80 (Fig. 3), the width of the blade extending transverse to the length and between the leading edge (Figs. 3,5, 24 on the top) and a trailing edge (Figs. 3,5, 24 bottom one) of the blade (Figs. 3-4). Wherein the blade V comprises a wave shape (Figs. 3, 5-6, at 21, 26) extending along the length of the blade at a position along the width of the blade between the leading edge and the trailing edge (Figs. 3, 5-6).  Wherein the blade V comprises a curved surface (Figs. 3, 5-6, at 22, 28, near op 2, 29) extending along the width of the blade from the leading edge (figs. 3, 5-6, top 24) to the wave shape (Figs. 3, 5-6).  The linear bar diffuser further comprises a lip W extending from a surface of the blade V, in a direction transverse to the length and the width of the blade, and adjacent to the trailing edge (Fig. 6).  Wherein the grille frame A comprises an inlet (Fig. 3, at 55) configured to receive the air flow 80 from a duct and an outlet configured to output the air flow 56 to a conditioned space (Fig. 3), wherein the inlet and the outlet are disposed on opposing sides of the grille frame (Fig. 3).  Wherein the grille frame A comprises opposing end walls C extending parallel to the length of the blade V (Fig. 2).  Wherein the grille frame A comprises opposing side walls B extending parallel to the width of the blade V (Fig. 2), and wherein the plurality of blades V is coupled to the opposing side walls (Figs. 2, 4).  Wherein each blade of the plurality of blades is rotatably coupled to the opposing side walls (col. 2, lines 50-53, 61-65). Sweeney further discloses the linear bar diffuser blade comprising: a length configured to extend perpendicular to an air flow . 
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Johann (US 2005/0271513 A1) as applied to claims 9 and 17 as above, and further in view of Hart et al. (US 3,468,239).
 	The linear bar diffuser of Sweeney as modified by Johann as above includes all that is recited in claims 11 and 25 except for wherein each blade of the plurality of blades is fixedly coupled to the opposing side walls or a wall of the grille frame.   Hart et al. teach the vanes (equivalent to claimed blades) which extend the entire length of the diffuser may be pivotally supported at their respective ends to the side walls or a wall of the grille frame 23, 24 and it is within the contemplation of the invention that such vanes be fixed vanes (Fig. 5, col. 2, line 66 to col. 3, line 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the linear bar diffuser of Sweeney to fixedly couple the each blade of the plurality of blades to the opposing side walls or a wall of the grille frame as taught by Hart et al. in order to obtain a predictable coupling result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY